Citation Nr: 1048518	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-09 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a skin disorder 
of the feet. 

2.  Entitlement to service connection for a skin disorder of the 
feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty from November 1984 to July 
1986.   
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In an April 2010 decision, the Board declined to reopen the 
Veteran's service connection claim for a skin disorder of the 
feet.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 2010 Order, the Court granted an August 2010 Secretary's 
Motion for Remand vacating the April 2010 Board decision.  The 
case has been returned to the Board. 

The issue of service connection for a skin disorder of the feet 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a July 1991 rating decision, the RO denied service 
connection for a skin disorder of the feet; the Veteran did not 
appeal this determination within one year of being notified.

2.  Evidence received since the July 1991 rating decision raises 
a reasonable possibility of substantiating the claim of service 
connection for a skin disorder of the feet.





CONCLUSIONS OF LAW

1.  The July 1991 RO decision that denied service connection for 
a skin disorder of the feet is final.  38 U.S.C. § 4005 (c) 
(1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).

2.  New and material evidence has been received sufficient to 
reopen the claim of service connection for a skin disorder of the 
feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating the Veteran's claim.  This is so because the Board 
is taking action favorable to the Veteran on the issue in 
appellate status and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In a decision dated in July 1991, the RO denied the Veteran's 
claim of service connection for a skin disorder of the feet.  The 
Veteran did not perfect an appeal of this decision.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C. § 4005 
(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).  Thus, the 
December 1990   decision became final because the Veteran did not 
perfect an appeal of that denial.

The claim of entitlement to service connection for a skin 
disorder of the feet may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this 
application to reopen his claim in June 2006.  Under the 
applicable provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision 
consisted of the Veteran's service treatment records and a VA 
examination report.  In denying the Veteran's service connection 
claim in July 1991, the RO noted that although the Veteran 
currently had diagnoses of skin disorders of the feet, service 
treatment records were silent for any complaints, findings, 
treatment, or diagnoses of any skin disorder of the feet.

To reopen the claim, the new evidence must show that the Veteran 
has a current skin disorder of the feet related to service.

Evidence received since the last final decision for the claim of 
service connection for a skin disorder of the feet includes VA 
treatment records which are completely unrelated to a skin 
disorder of the feet.  These records do not constitute evidence 
that raises a reasonable possibility of substantiating the claim.

The Veteran has also submitted a statement essentially contends 
that since service he has an ongoing skin disorder of the feet 
manifested by swelling, itching, and burning of his feet, 
shedding and peeling skin, and sores on his feet and in-between 
his toes.  In this regard, the Board notes that the Veteran is 
competent to give evidence about what he experienced and symptoms 
associated with a skin disorder of the feet are subject to lay 
observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006).  Furthermore, for the 
limited purpose of establishing whether new and material evidence 
has been submitted, the credibility of the Veteran's statement is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
The Board finds that the Veteran's statement is both new and 
material evidence as it was not previously of record and it 
raises a reasonable possibility of substantiating the claim.  The 
claim is thus reopened.  


ORDER

New and material evidence to reopen the claim of service 
connection for a skin disorder of the feet has been received; to 
this limited extent, the appeal is granted.


REMAND

As noted above, the Veteran has current diagnoses of various skin 
disorders affecting his feet.  A May 1991 VA examination report 
noted assessments of hyperhidrosis, onychomycosis, and tinea 
pedis of the feet.  Additionally, the Veteran maintains that 
since service he has had a skin disorder of the feet manifested 
by swelling, itching, burning, shedding and peeling skin, and 
sores on his feet and in-between his toes.  Despite a lack of 
service treatment records documenting treatment for any of skin 
disorder of the feet, he has provided competent testimony 
regarding various symptoms related to his skin disorder of the 
feet during service, and as to the continuation of such symptoms 
after his separation from service.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Because he is not competent, 
however, to relate his in-service symptoms to any currently 
diagnosed skin disorder of the feet, and such relationship 
remains unclear to the Board, the Board finds that a VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.	Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
etiology of any skin disorder of the feet.  
All studies deemed appropriate should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner.

The examiner should diagnose all skin 
disorders of the feet found to be 
present.  The examiner must opine as to 
whether there is a 50 percent probability 
or greater that the Veteran has a skin 
disorder of the feet that is related to 
or had its onset in service.  In doing 
so, the examiner must specifically 
acknowledge and discuss the competent and 
credible lay evidence regarding the in-
service symptoms reported by the Veteran, 
as well as competent and credible lay 
testimony regarding the continuity of 
skin symptoms of the feet since service.  
See Dalton v. Nicholson, 21 Vet. App. 23 
(noting that examination found inadequate 
where examiner did not comment on the 
Veteran's report of in-service injury and 
relied on the lack of evidence in the 
service treatment records to provide a 
negative opinion).  

The rationale for all opinions, with 
citation to relevant medical findings or 
medical authority, must be provided.

2.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claim. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


